EXHIBIT 22 SUBSIDIARIES OF REGISTRANT 1. Fonix/AcuVoice, Inc., a Utah corporation, wholly owned by Fonix 2. Fonix/Papyrus Corporation, a Utah corporation, wholly owned by Fonix 3. Fonix UK Ltd., a limited company organized under the laws of the United Kingdom, wholly owned by Fonix 4. Fonix Sales, Korea Group, Ltd., a Korean entity wholly owned by Fonix 5. LTEL Acquisition Corp., a Delaware corporation, wholly owned by Fonix 6. LTEL Holdings Corporation, a Delaware corporation, wholly owned by LTEL Acquisition Corp. 7. LecStar Telecom, Inc., a Georgia corporation, wholly owned by LTEL Holdings Corporation 8. LecStar DataNet, Inc., a Georgia corporation, wholly owned by LTEL Holdings Corporation 9. Fonix Telecom, Inc., a Delaware corporation, wholly owned by Fonix 10. TOE Acquisition Corporation, a Delaware corporation, wholly owned by Fonix 11. Fonix Speech Inc., a Delaware corporation, wholly owned by Fonix
